Citation Nr: 0736918	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-37 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as chest pain, secondary to service-connected 
bronchial asthma or as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service in the Coast Guard from July 
1980 to March 1982, and active service in the Army from 
October 2001 to March 2002 and from February 2003 to 
September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. In that rating decision, the RO denied entitlement 
to service connection for chest pains.

In August 2006, the Board remanded the claim for further 
development. The remand directives having been completed, the 
claim is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations in support of Operation Desert Storm/Desert Shield 
during the Persian Gulf War.

2.  A heart condition, also claimed as chest pain, is not 
currently shown. 


CONCLUSION OF LAW

A heart condition, also claimed as chest pain, is not 
proximately due to or the result of service connected 
bronchial asthma or undiagnosed illness incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 5107, (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in November 2003 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims for 
service connection and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the duty to notify was satisfied by way of 
notice sent to the veteran in September 2006.  The Board 
notes that any timing deficiencies with respect to this 
notice (it was provided subsequent to the appealed rating 
action), are rendered moot, as the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim for service connection (and neither an 
evaluation nor effective date will be assigned).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and private treatment records.  The 
veteran underwent a video conference hearing before an Acting 
Veterans Law Judge in May 2005.  In September 2007 the 
veteran was informed that the Acting Veterans Law Judge that 
conducted his hearing was no longer with the Board.  The 
veteran was informed of his right to another hearing, 
however, he did not respond.  The veteran was afforded VA 
medical examinations in December 2003 and April 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Service connection for Chest Pain

The veteran seeks service connection for a heart disorder 
manifested by chest pain which he contends developed 
secondary to his service-connected bronchial asthma.  The 
veteran contends that his chest pain is caused by a lack of 
oxygen to the heart during asthma attacks, which is causing 
cardiac tissue damage.

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Where proximate causation of the underlying nonservice-
connected disability is not shown, secondary service 
connection may still be established for disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability or disabilities. See Allen, 
supra.  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was 
amended to conform the regulation to Allen.

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or that became manifest to a 
degree of 10 percent or more between the end of such service 
and December 31, 2011.  

The term "qualifying chronic disability" is defined as a 
chronic disability resulting from any of the following (or 
any combination of any of the following): (A) An undiagnosed 
illness; (B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; or (C) Any diagnosed illness that VA 
determines by regulation warrants a presumption of service-
connection.  38 U.S.C.A. § 1117(a)(2) (West 2002).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
include cardiovascular signs or symptoms.  Id.

The threshold question in any claim seeking service 
connection is whether there is a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the 
present circumstances, the absence of any competent evidence 
reflecting a diagnosis of or treatment for the claimed 
condition is sufficient to deny the claim.

April 2003 service medical records indicate the veteran 
sought treatment for sub-sternal chest pain, pressure, and 
shortness of breath while walking on guard duty.  The veteran 
reported that his symptoms abated with rest and recurred with 
exertion.  He was hospitalized and an exercise stress study 
was performed, the results of which were abnormal.  He 
subsequently underwent a coronary angiogram and cardiac 
catheterization, which revealed no pathology.  The April 2003 
operative report reflects no post-operative diagnosis of a 
heart condition. 

The veteran underwent a VA general medical examination in 
December 2003.  On examination, normal sinus rhythm and rate 
was noted, without evidence of murmurs or enlargement. The 
veteran's chest x-ray and electrocardiogram were both normal.  

Private medical records indicate the veteran sought treatment 
for chest pain and shortness of breath in June 2005.  He 
reported using his bronchial asthma inhaler helped his 
symptoms, although they did not resolve completely.  The 
veteran's heart rate and rhythm were regular, heart sounds 
were normal, and no murmurs were noted during the 
examination.  July 2007 treatment notes indicate the 
veteran's electrocardiogram showed normal sinus rhythm.  In 
November 2005 the veteran underwent a left cardiac 
catheterization, which revealed no cardiac abnormalities. 

The veteran underwent a VA heart examination in April 2007.  
He reported a history of chest pain and stated his chest pain 
occurs more frequently with exacerbations of his asthma.  He 
indicated that he uses his asthma inhaler between one to 
three times per day, which decreases the frequency of chest 
pain.  Cardiac examination revealed a nondisplaced point of 
maximal impulse, which is within normal limits. Heart sounds 
were soft, no murmurs were noted, and no tenderness to 
palpation of the anterior chest wall was observed.  

The examiner diagnosed bronchial asthma and concluded that 
the veteran's chest discomfort is related to his asthma 
rather than a separate or additional disability.  In 
addition, the examiner noted that the veteran's complaints of 
chest pain have improved with increased use of his bronchial 
asthma inhaler.  After review of the claim folder, the 
examiner noted that the veteran's ability to exercise is 
within normal range and his ejection fraction has repeatedly 
been within normal limits.  The examiner found no evidence of 
coronary artery disease or other cardiac pathology.  

The veteran's post-service medical records do not reflect a 
current diagnosis of a heart condition.  After performing a 
clinical evaluation and reviewing the veteran's medical 
history, a VA physician concluded the veteran's chest pain is 
a symptom of his service-connected bronchial asthma rather 
than a separate disability.  Treatment records from the 
veteran's private physicians reflect no current diagnosis of 
a heart condition or cardiac pathology.  Therefore, the 
criteria for a grant of service connection are not met, as 
there is no competent medical evidence of a chronic 
disability - other than the already service connected 
bronchial asthma - manifested by chest pains. 

In light of the veteran's Persian Gulf War service, the Board 
has considered the veteran's entitlement to presumptive 
service connection for chest pain due to undiagnosed illness.  
The veteran's Defense Department Form 214 (DD 214) reflects 
service in Kuwait from March 19, 2003 to April 15, 2003.  
Despite the veteran's presence in the Kuwait during the 
Persian Gulf War, no physician of record has concluded the 
veteran's chest pain is part of a constellation of symptoms 
indicative of an undiagnosed illness.  In fact, as noted, it 
was medically determined that the veteran's chest pain is a 
manifestation of his service-connected bronchial asthma.  
Therefore, the criteria for a grant of service connection for 
chest pain claimed as undiagnosed illness are not met, as 
there is no competent medical evidence that the veteran's 
claimed symptoms are part of a chronic disability. 

Taken as a whole, there is simply no evidence that the 
veteran has any current heart illness, diagnosed, 
undiagnosed, or otherwise. In the absence of proof of a 
current disability, there can be no valid claim. See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993); see, too, 38 C.F.R. § 3.317(a)(1).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the claims for service connection 
may be granted.  The preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
the claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

Entitlement to service connection for a heart disorder, 
claimed as chest pain. 

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


